Case: 19-40168      Document: 00515332446         Page: 1    Date Filed: 03/04/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                             FILED
                                                                          March 4, 2020
                                    No. 19-40168
                                 Conference Calendar                      Lyle W. Cayce
                                                                               Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARIO DE LEON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:18-CR-312-1


Before CLEMENT, GRAVES, and OLDHAM, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Mario De Leon has
moved for leave to withdraw and has filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967). De Leon has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40168    Document: 00515332446     Page: 2   Date Filed: 03/04/2020


                                 No. 19-40168

      De Leon’s notice of appeal was filed more than 14 days after the entry of
his criminal judgment and was therefore untimely under Federal Rule of
Appellate Procedure 4(b)(1)(A). See FED. R. APP. P. 4(b)(1)(A). He moved for
an extension of time to appeal pursuant to Rule 4(b)(4), but the district court
denied the motion on the ground that there was not good cause or excusable
neglect warranting an extension. In light of the district court’s enforcement of
the time limitations in Rule 4(b), the untimeliness of De Leon’s notice of appeal
may not be disregarded. See United States v. Leijano-Cruz, 473 F.3d 571, 574
(5th Cir. 2006).
      Based on our review of the record, there is no nonfrivolous issue for
appeal with respect to De Leon’s criminal judgment or the district court’s order
denying an extension of time to appeal. The instant appeal is without arguable
merit.   Accordingly, counsel’s motion to withdraw is GRANTED, and the
appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                       2